Citation Nr: 0209719	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-13 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
a left ankle disorder, a left knee disorder, and a back 
disorder.  He subsequently perfected a timely appeal 
regarding these issues.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in September 1996 and 
Supplemental Statements of the Case (SSOC's) in January 1998, 
March 1999, and March 2002.

In the May 1996 rating decision, the RO also denied claims of 
entitlement to service connection for hearing loss, a sinus 
condition, and stomach problems.  The veteran subsequently 
perfected a timely appeal regarding these issues, and they 
were also readjudicated by the RO in the September 1996 SOC 
and the January 1998 SSOC.  However, in a signed statement 
dated in February 1999, the veteran withdrew his appeal as to 
those issues.  Thus, the Board will not address them.  See 38 
C.F.R. § 20.204 (2001).

In a January 1998 rating decision, the RO also denied claims 
of entitlement to service connection for a heart condition, a 
right inguinal hernia, a soft tissue disability, a skin 
condition, and a left hand disability.  He subsequently 
submitted a timely Notice of Disagreement (NOD) regarding 
these matters, and, in August 1998, the RO responded by 
issuing a SOC.  However, no Substantive Appeal was ever 
received by the RO regarding these issues.  Instead, in his 
signed February 1999 statement, the veteran indicated that he 
wished to withdraw his appeal as to the issues of entitlement 
to service connection for a heart condition, a right inguinal 
hernia, a soft tissue disability, and a skin condition.  
Accordingly, those matters are not currently before the Board 
on appeal.

During a personal hearing conducted at the RO in February 
1999, the veteran indicated that he wished to pursue his 
claim of entitlement to service connection for a left hand 
disability.  His accredited representative acknowledged, 
however, that a timely Substantive Appeal had not been 
submitted regarding that issue.  The Decision Review Officer 
(DRO) conducting the hearing advised the veteran and his 
representative that his testimony would be interpreted as an 
attempt to reopen his previously denied claim of entitlement 
to service connection for a left hand disability.  However, 
there is no indication that this issue was ever subsequently 
addressed by the RO.  Therefore, the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a left hand disability 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that a 
left ankle disability was not incurred in or aggravated by 
service, nor is such a disability etiologically related to 
service.

2.  The preponderance of the evidence demonstrates that a 
left knee disability was not incurred in or aggravated by 
service, nor is such a disability etiologically related to 
service.

3.  The preponderance of the evidence demonstrates that a 
back disability was not incurred in or aggravated by service, 
nor is such a disability etiologically related to service.




CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a report of medical history completed for entry into 
service, the veteran reported that he had no history of 
arthritis, rheumatism, or bursitis, and no history of bone, 
joint, or other deformity.  He also reported that he did have 
a history of foot trouble and of a "trick" or locked knee.  
In that report, the examiner noted that the veteran had a 
history of "lt [left] knee sprain - ligaments" from playing 
football at age 16, and that he was treated at that time with 
elastic knee support.  The veteran indicated that his knee 
occasionally hurt, and became swollen when he used it too 
much.  In the report of the medical examination completed at 
that time, it was noted that the veteran's spine and lower 
extremities were found to be normal on clinical evaluation.  

The veteran's service medical records are negative for any 
complaints or findings regarding his left knee.  These 
records reveal that, in May 1990, he complained of swelling 
in his left foot.  X-rays of the left ankle revealed no 
evidence of fracture, and the bones, joints, and soft tissues 
were found to be unremarkable.  The reviewing physician noted 
that there might have been an "old" fracture of the fifth 
metatarsal.  In a subsequent clinical note dated in May 1990, 
an examiner noted an assessment of left ankle strain.  It was 
further noted that X-rays had revealed no obvious deformity 
of the lateral malleolus.  In a clinical note dated several 
days later, it was noted that his ankle was healing but that 
he still had discomfort.  Subsequent service medical records 
are negative for any further complaints or treatment 
regarding the left ankle.  In a May 1991 clinical note, an 
examiner indicated that the veteran had complained of back 
spasms.  No findings or diagnoses were noted.  Subsequent 
clinical records are negative for any further complaints or 
treatment regarding the back.

In a report of medical history completed for separation in 
August 1992, the veteran reported that he had no history of 
foot trouble and no history of any "trick" or locked knee.  
He also reported that he had no history of recurrent back 
pain, but that he did have a history of an ankle injury.

In October 1995, the veteran filed a formal claim of 
entitlement to service connection for disabilities of the 
back, left ankle, and left knee.  He did not report receiving 
treatment from civilian physicians or hospitals since his 
discharge from service.

In December 1995, the RO issued a letter to the veteran 
requesting that he submit evidence showing that he had been 
treated for his claimed disabilities since discharge.  The RO 
advised the veteran that the best type of evidence he could 
submit would be statements from physicians who had treated 
him since separation from service.

In the May 1995 rating decision, the RO denied the veteran's 
claims, on the basis that they were not well grounded.  
Specifically, the RO found that there was no competent 
evidence of current disabilities, and no competent evidence 
linking the claimed disabilities to service.


In February 1999, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  He testified 
that his back injury had occurred as a result of tying down 
planes during service.  He explained that this duty required 
him to continually move in a bending motion for up to 10 to 
12 hours a day, and that the length of his duty only 
increased after Operation Desert Storm began.  The veteran 
noted that, on one occasion after returning from the sea, his 
back "locked up" and he had to lie down for ten or fifteen 
minutes until the pain went away.  He testified that his back 
hurt intermittently and that he was sometimes unable to 
sleep.  The veteran asserted that he was told by VA 
physicians that he just had to exercise more, but he noted 
that he already engaged in many extracurricular activities, 
such as playing ball every week.  He noted that the pain was 
primarily in the middle of his back.  He indicated that the 
only treatment he had received was from the VA Medical Center 
(MC) in Dallas, Texas, but that the last time he had gone 
there was in 1997.  With respect to his ankle, the veteran 
reported that he had strained it during service and that it 
had been wrapped up for treatment.  He testified that he had 
continued to experience problems periodically since that 
injury.  He explained that it stiffened up if the weather 
changed, and that he experienced restricted range of motion.  
With respect to his left knee, the veteran reported that he 
had first injured his knee when he was 16 years old.  He 
noted, however, that he had not experienced any problems 
following that injury until he was in the service.  He 
reported that he had jammed his knee during service, and that 
he wore a knee brace as a result.  He reported that he now 
experienced occasional locking up in his knee.  During this 
hearing, the DRO advised the veteran that the RO would obtain 
his treatment records on his behalf.

Thereafter, in March 1999, the RO received the veteran's 
treatment records from the VAMC in Dallas, Texas.  These 
records show that the veteran first received treatment from 
that facility for chicken pox, in March 1993.  He 
subsequently received treatment for various problems over the 
next two years, and, in December 1995, he complained of pain 
in his lower back for two years.  Examination was essentially 
negative for any clinical findings.  The examiner noted that 
the veteran had weighed 175 pounds in service and that he now 
weighed 226.  The examiner advised the veteran to engage in 
an extensive exercise program in order to lose weight.  In a 
January 1996 clinical note, it was noted that the veteran had 
complained of pain in his back running from the mid-thoracic 
area downward.  The examiner indicated that the veteran had 
given a history of "lumbar spine strain/sprain" during 
service from bending while he was working.  Examination 
revealed range of motion to be within normal limits.  The 
examiner noted an impression of chronic lumbosacral 
strain/sprain with spasms.  In May 1996, the veteran 
complained of upper back pain following a "strenuous" 
ballgame.  The examiner noted an impression of back 
sprain/strain.  Thereafter, in December 1997, the veteran 
complained of intermittent swelling in his left knee.  It was 
noted that he had a history of a meniscus tear.

In the March 1999 SSOC, the RO continued to deny the 
veteran's claims, on the basis that they were not well 
grounded.

Thereafter, the RO received additional VA treatment records, 
which showed that he had received treatment for various 
problems on several occasions in 1999 and 2000.  These 
records are negative for any complaints or treatment 
regarding the back, left ankle, or left knee.

In the March 2002 SSOC, the RO denied the veteran's claims of 
entitlement to service connection on a de novo basis.  In the 
SSOC, the RO set forth the provisions of 38 C.F.R. § 3.159 
regarding VA's duty to assist the veteran in the development 
of his claim, including those provisions requiring VA's 
responsibility to obtain identified medical records on his 
behalf.  After reviewing the record, the RO concluded that 
the preponderance of the evidence was against finding that 
the veteran's claimed disabilities had been incurred in or 
aggravated by service.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").


Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC's provided by the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal.  Furthermore, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (noting that VA must advise claimants as to the 
evidentiary development requirements of the VCAA).


In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Presumption of Soundness - Left Knee

The veteran is seeking entitlement to service connection for 
a left knee disorder.  He reports having injured his left 
knee when he was 16, but claims that he experienced no 
further knee problems until he was on active duty.  He 
contends that his current left knee problems are related to 
those he allegedly experienced in service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A higher court 
has explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (2001).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The service medical records, as well as recent testimony from 
the veteran, indicate that he injured his left knee when he 
was 16 years old.  Specifically, the veteran reported at his 
entry into service that he injured his left knee while 
playing high school football.  The Board notes that the 
veteran is competent to state that he had injured his knee 
while playing football.  However, the veteran is not 
competent to state that he had a left knee defect, infirmity, 
or disorder resulting from that injury.  

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

As discussed above, the veteran has consistently reported 
that he had an injury to his left knee before service entry.  
However, VA law and regulations require that there be clear 
and unmistakable evidence that a left knee defect, infirmity, 
or disorder existed prior to service.  In this case, although 
the veteran reported a left knee injury prior to service, 
there is no evidence that this alleged injury resulted in any 
left knee defect, infirmity, or disorder.  Although he did 
report at entrance that he experienced occasional symptoms, 
physical examination of the lower extremity was specifically 
found to be normal.

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have preexisted 
service were insufficient to rebut the "presumption of 
soundness" as was found in 38 U.S.C.A § 1111, because these 
records "were not supported by any contemporaneous clinical 
evidence or recorded history in the record."  Because they 
were therefore "without a factual predicate in the record," 
they were found to be insufficient to rebut the presumption 
of soundness.  As in Miller, there is no contemporaneous 
medical evidence of record to support the conclusion that the 
veteran had a left knee defect, infirmity, or disorder which 
preexisted his entry into active duty.  

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a left knee defect, infirmity, or 
disorder prior to his entry into active duty.  Thus, there is 
no clear and unmistakable evidence that a left knee defect, 
infirmity, or disorder existed prior to service, and the 
presumption of soundness is not rebutted.

C.  Service Connection Claims

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


VA regulations provide that with chronic disease shown as 
such in service (or within the presumptive period under38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claims of entitlement to service 
connection for a back disorder, a left ankle disorder, and a 
left knee disorder.  In essence, we believe that the evidence 
of record demonstrates that these disabilities were not 
incurred in or aggravated by active military service.

With respect to the veteran's claimed left knee disorder, the 
Board notes that the service medical records are negative for 
any complaints or treatment for left knee problems during 
service.  Most significantly, physical examination at 
separation revealed his left knee to be normal.  Post-service 
medical records reveal no complaints of left knee problems 
until December 1997, which is approximately five years 
following his separation from service.  In light of this 
record, which includes a competent medical opinion at 
separation indicating that his left knee was normal, and no 
competent evidence suggesting a relationship between his 
currently claimed knee disorder and service, the Board 
concludes that the preponderance of the evidence is against 
finding that a left knee disorder was incurred in service.


With respect to the veteran's claimed back and left ankle 
disorders, the Board recognizes that the veteran was treated 
for left ankle strain in May 1990, and that he complained of 
back spasms on one occasion in May 1991.  However, subsequent 
service medical records are entirely negative for any 
complaints or treatment regarding the left ankle or back.  
Furthermore, as was the case with his left knee, physical 
examination at separation revealed his left ankle and back to 
be normal.  VA treatment records reveal no further left ankle 
complaints following service and no back complaints until 
December 1995.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in his left 
ankle, left ankle, or back during service.  However, it is 
well established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he 
sustained a disability of the back, left ankle, or left knee 
during service, or that his current symptoms are the result 
of any injury that may have been sustained in service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As noted above, the veteran 
was examined at separation, and the examining physician 
concluded that his back, left ankle, and left knee were 
normal.  The Board believes this to be the most probative 
evidence of record regarding whether back, left knee, or left 
ankle disabilities were incurred in service.

The Board recognizes that, in January 1996, an examiner noted 
that the veteran had a history of a lumbar spine strain or 
sprain during service.  However, the Court has held that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the individual who transcribed it is 
a health care professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In this instance, the Board believes 
that it is clear from the text of the clinical note that the 
examiner was merely offering a transcription of lay history 
provided by the veteran, and not an independent conclusion 
based upon his own study of the veteran's history.  Thus, the 
Board finds this notation to be of no probative value.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's current problems are related to his reports of 
symptoms in service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001), calling for an examination or opinion when necessary 
to make a decision on a claim.  However, as discussed in 
detail above, his physical examination at separation showed 
his spine and left lower extremity to be normal.  The 
earliest evidence of a diagnosed back disability does not 
appear in the record until over three years following his 
separation from service and the earliest evidence of a 
diagnosed knee problem does not appear until over five years 
following his separation from service.  Moreover, there is no 
competent evidence whatsoever of a diagnosed left ankle 
disorder at any time since his discharge from service.  In 
light of this record, the Board believes that any opinion 
obtained regarding a relationship between his claimed 
disabilities and his military service would be based on sheer 
speculation, and, based upon this record and the VCAA, is not 
necessary for us to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant.").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430. 

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for a back disorder, a left knee 
disorder, and a left ankle disorder.  The benefits sought on 
appeal must accordingly be denied.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

1

 

